Mr. President, may I express to you the congratulations of the Government of Sweden on your election to the presidency of the General Assembly. Your experience and the distinction you have shown as Prime Minister of Luxembourg, and your gifts as an eminent statesman will be of great significance in this session. May I also express to the Secretary-General, Mr. Kurt Waldheim, Sweden's appreciation of his untiring efforts in promoting the ideals of the United Nations.
90.	This autumn, the United Nations can look back on three decades of service to the cause of peace and international co-operation. This year, nearly three times as many nations are represented here in New York as at the first meeting in San Francisco. The United Nations' sphere of activity has constantly been expanded. The fundamental issue of a more equitable and rational distribution of the world's resources has become central to the work of the Organization.
91.	The United Nations has furthered the security and well-being of all the peoples of the world. Cooperation here has been an important element in efforts to overcome grave conflicts. The Middle East, the Congo, Cyprus and Kashmir are but a few examples. For all its imperfections, this co-operation has none the less been necessary for maintaining international peace and security. International opinion has been articulated in this forum and this, no doubt, has helped in preserving world peace.
92.	My compatriot, the late Secretary-General Dag Hammarskjold, once stated that the United Nations "had become the foremost platform and principal protector of interests for the many nations that feel strong as members of the international family but are weak in isolation." This is still true. We know that there are still a few rich and powerful countries that dominate this world technologically and economically, politically and militarily. One of the important tasks of the United Nations is to impress upon those States the need to use their superior resources in a way that takes full account of the interests of weaker States. It is also important that these latter States not be made the losers through agreements concluded between the great Powers in the name of detente.
93.	In today's international situation it should be in the interests of the great Powers to anchor their settlements in the United Nations, and in this way let all States share in decision-making and responsibility. The Secretary-General issues a warning in his report on the work of the Organization that, as important matters are decided outside the United Nations and over the heads of its Members, doubts will increase about the value of the United Nations as a guardian of peace. We share this concern.
94.	More than 100 of the Member States now belong to the third world. Their problems quite naturally dominate the work of the Organization. The questions of health, hunger and unemployment, so vital to the majority of mankind, have now been given greater 
weight. In the framework of this Organization demands for equitable relations between the poor and the rich countries have been formulated under the sign of a new economic world order. These questions might usefully be discussed also in other forums. But the Swedish Government considers it important that the work in this field also should in the future be pursued mainly under the auspices of the United Nations.
Mr. de la Flor Valle (Peru), Vice-President, took the Chair.
95.	In a number of areas this Organization provides both an instrument for negotiations and a forum for the formulation of political guidelines. The seventh special session proved this point. Even if fundamental conflicts of interest remain, developed and developing countries negotiated in a spirit of cooperation. They agreed on a text, which will be the framework for our future efforts at agreement. Thus, the endeavors of the developing countries to eradicate poverty and to achieve greater economic independence, increased control over their own resources and a broader influence on decision-making on global economic issues have achieved new momentum. This is due not least to the solidarity among all the developing countries.
96.	We in the industrialized part of the world must now go further in meeting the justified demands of the poor countries. In doing so we cannot be blind to the fact that a changed economic world order will have practical consequences for us in our own everyday life. Such consequences we must learn to accept. International solidarity demands it. Change, not status quo, is also in our own long-range interest. As long as injustice, exploitation and misery prevail for the majority of mankind there can be no future in peace and freedom.
97.	If the United Nations is to play its legitimate, pre-eminent role, it must be fully representative of the entire international community. Sweden is convinced of the necessity for universality. The participation of all States, both large and small, and particularly of those that are embroiled in conflict, is essential if the United Nations is to make an effective contribution to international peace and security.
98.	Efforts to keep out States that wish to be Members of tile United Nations are regrettable. Therefore we must deplore the fact that a great-Power veto in the Security Council has prevented the two States in Viet Nam from being admitted as new Members of the United Nations. The Vietnamese people have been fighting for national independence for decades. They have been subjected to the terrible suffering of modern warfare. This year the people of Viet Nam have at last won peace and independence. It is high time that they also be represented in this world Organization.
99.	We welcome the States which have become Members of the United Nations this year: Mozambique, Cape Verde and Sao Tome and Principe. All three States were formerly under Portuguese colonial rule. Their long and arduous struggle for freedom and independence has at last resulted in a victory of his-toric significance. The will and the solidarity of the oppressed have proved their strength. The fact that we now have these three new Member States in our midst is also due in no small measure to the prompt and consistent decolonization policy of the new Portuguese regime. This policy deserves the appreciation of the rest of the world.
100.	Sweden has been a member of the Security Council for almost a year. During that time decisions have been made on the Cyprus issue, one result of which has been new negotiations. We appeal to the parties concerned to proceed on the road to compromise so that the people in that much afflicted country may finally return to peaceful, normal life, while preserving the independence and territorial integrity of the island.
101.	In the Middle East a new interim agreement has been concluded between Israel and Egypt. We have greeted that agreement with satisfaction in the hope that it may constitute a step on the road to lasting peace in the area. Such peace cannot, however, be established until all parties concerned have reached a comprehensive settlement in accordance with all the provisions contained in the resolutions of the Security Council, and taking into account also the legitimate interests of the Palestine Arabs and their justified demands for national self-determination. It is therefore of great importance that the momentum for peaceful change is used for further negotiations. The Security Council should prolong the mandate of the peacekeeping forces in Sinai, which play an important role in reducing the risk of armed conflicts.
102.	With regard to southern Africa, the Security Council has not been able to agree on further measures against South Africa's apartheid policy and that country's unlawful occupation of Namibia after its refusal to meet the demands of the Council. In the Swedish view, the Council should increase the pressure on the Government in Pretoria. We are of the opinion that the situation constitutes a threat to the peace within the meaning of the relevant provisions of the Charter of the United Nations and that therefore sanctions are justified. Accordingly, when the Security Council dealt with the question of Namibia we voted in favor of the proposal for a compulsory weapons embargo.
103.	Racial segregation in South Africa is one of the most striking examples of how human rights are still being disregarded and trampled underfoot in many parts of the world. Another particularly distressing example is the grave violation of fundamental human rights in Chile under the present dictatorship. The refusal of the military junta to admit a study group from the United Nations Commission on Human Rights reveals that their rule cannot stand up to investigation. This month, two years after the overthrow of the popularly elected President Allende, people throughout the world are demonstrating their wrath at the oppression in Chile and their solidarity with its victims. The mobilization of international opinion against the rule of terror by the junta must not abate.
104.	But also in other countries, under less scrutiny in the United Nations, people are being deprived of their fundamental rights. The international community must react against all forms of oppression and terror, wherever they take place. The struggle against torture and inhumane treatment, one of the items on our agenda, must this year make real headway. The United
Nations must continue to work for the abolition of capital punishment in all countries. We are constantly being reminded of the necessity of this task.
105.	Moreover, let me emphasize the deplorable lack of respect for political dissidents, of which we receive daily evidence. The Universal Declaration of Human Rights endorses the right of every human being to hold whatever opinions he wishes, to express whatever thoughts he wishes, without interference. None the less, people are being thrown into prison in a great many countries, their only crime being that they have expressed inconvenient thoughts. Amnesty International is an organization that deserves much credit for the way in which it has focused the attention of the world on the fate of many of these people. In Sweden's view, the United Nations has an important task in this field.
106.	Condemnation of this kind of persecution is not unwarranted interference in the internal affairs of other countries. Respect for human rights is essential to friendly relations and co-operation between States. This principle has been endorsed in the document signed at the Conference on Security and Co-operation in Europe at Helsinki this summer. That Conference has shown that the situation in Europe has been further stabilized and that concrete co-operation between States can be developed in spite of differences in ideology and social systems. The fact that a continent whose internal conflicts have led to world war twice in this century has embarked on such cooperation is in the interest not only of the participating countries but of the world as a whole. We know that further progress on this road depends on the continued efforts at detente between the big Powers.
107.	I would like to emphasize that the contacts and co-operation between the European and North American States must not be isolated from the global context, must not be regarded as co-operation for the mutual benefit of these countries alone. Increased political and economic co-operation between the leading industrialized countries designed only to further their own interests would consolidate the inequitable distribution of power and resources. Following the Conference on Security and Co-operation in Europe, the participating States should be able to shoulder greater responsibility for peace and equity between all the peoples of the world.
108.	International solidarity goes hand-in-hand with solidarity at home. A foreign policy pursued in the spirit of solidarity is furthered by a national policy that also has solidarity as one of its corner-stones. Social and economic security, equality between men and women, the participation of all citizens in decisions affecting their daily lives at work and in society as a whole are reforms that create social cohesion. But they also promote solidarity between nations.
109.	It would not be right for me to conclude these remarks without drawing attention to the area where, in our view, the United Nations has made least progress. I refer to the field of disarmament.
110.	When the United Nations was founded, in the shadow of the Second World War, one of its fundamental aims was to promote international peace and security by disarmament. So far, no decisive steps have been taken to reach this goal. Despite the intensive negotiations of the past decade, no real disarmament has been achieved. Military arsenals are still at a very high level. In some countries they continue to grow.
111.	The military balance of terror can perhaps at present be described as a kind of guarantee for peace. But in the long run, it is no reliable foundation for a peaceful world order. The high level of mutual military preparedness and the huge arsenals of arms can themselves constitute risks of incidents and clashes. If we are serious when we speak of a climate of political detente, then we should also pay greater attention to the opportunities for real disarmament which this very situation may afford. It is also obvious that if the process of political detente is to last and deepen, it must be sustained by measures aimed at reducing standing forces and, most importantly, at initiating genuine disarmament.
112.	In a closely related area international humanitarian law it appears that some progress is within reach. I am thinking of new rules concerning the protection of the civilian population during armed conflicts, as well as prohibition or limitation of the use of certain particularly cruel weapons. We believe that the prohibition of employing such weapons, based on humanitarian motives, may also in certain cases be a first step towards real disarmament in the form of bans on production and proliferation.
113.	Thirty years ago, the very first nuclear charge was exploded. Since then the world's arsenal of nuclear weapons has been constantly growing. For a long time, it has been large enough to wipe out our entire civilization. In addition, arsenals of conventional weapons have reached levels that were quite inconceivable at the end of the Second World War. While the risk of a devastating war has thus increased, enormous human and material resources have been swallowed up that could have been used for effective economic and social policies for the well-being of our peoples.
114.	To attain results in the field of disarmament, a heavy responsibility rests primarily on the two nuclear super-Powers, the United States and the Soviet Union. We welcome the ongoing efforts made by these States to limit the most destructive weapons by means of bilateral talks, But, at the same time, we have to note that these talks have so far made no contribution to real disarmament. On the contrary, some agreements reached actually permit rearmament up to certain levels.
115.	By voluntarily refraining from procuring nuclear weapons, many non-nuclear States have demonstrated their belief that it is still possible to raise an effective barrier against the proliferation of nuclear weapons. Putting an effective stop to proliferation depends on several conditions. One is that the peaceful use of nuclear energy everywhere, and thus also in the nuclear-weapon States is subjected to as efficient measures of international control as possible. Another is that the States which have not done so now adhere to the non-proliferation Treaty. But most important of all is that the two leading great Powers as a matter of urgency make definite commitments in the nuclear disarmament field. Particularly, I wish to emphasize the urgent necessity of a complete ban of all nuclear-weapon tests. Sweden has long been working to achieve an agreement in this field and will continue to do so. In 1971 we submitted in the Conference of the Committee on Disarmament a draft treaty aimed at achieving a complete test ban. This question will have a prominent place on the agenda of this Assembly, a fact which we welcome.
116.	The main responsibility for achieving real disarmament lies with the super Powers. But it is the duty of all States and of the entire international community to press for energetic endeavors to this end and to contribute to the success of such efforts. Only in that way can we build a safer future for mankind. We welcome the emphasis that the Secretary-General puts on the compelling need for disarmament in the introduction to his report on the work of the Organization. We support the suggestion that the United Nations should be enabled to play a more prominent role in the efforts to make real progress towards a world free from fear.




